Case 2:85-cv-04544-DMG-AGR Document 652 Filed 09/03/19 Page 1 of 1 Page ID #:33129




  1
  2
  3
  4
  5
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
      JENNY FLORES, et al.,                          Case No.: CV 85-4544-DMG
 11
                                                     ORDER GRANTING EX PARTE
 12                Plaintiffs,                       APPLICATION FOR LEAVE TO
 13
                                                     FILE BRIEF OF AMICI CURIAE
                   vs.                               OF KIDS IN NEED OF DEFENSE
 14                                                  ET AL. [633]
 15   WILLIAM BARR,
 16
                   Defendant.
 17
 18
 19         IT IS HEREBY ORDERED that the Ex Parte Application for Leave to File Brief
 20   of Amici Curiae filed by Kids in Need of Defense et al. (“KIND”) is GRANTED. KIND
 21   shall file the proposed brief on the docket within three days of this Order.
 22   IT IS SO ORDERED.
 23
 24   DATED: September 3, 2019                      ________________________________
 25
                                                    DOLLY M. GEE
                                                    UNITED STATES DISTRICT JUDGE
 26
 27
 28


                                                   -1-
